Case 2:20-cv-06000-JAK-AFM Document 6 Filed 07/07/20 Page 1 of 1 Page ID #:19



 1                                                      July 7, 2020
 2                                                          VPC
 3                                                         JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    THERESA J. SUESS,                       Case No. CV 20-06000-JAK-AFM
12
                          Plaintiff,
                                               JUDGMENT
13
            v.
14
      U.S. PRESIDENT DONALD TRUMP,
15
      et al.,
16
                          Defendants.
17

18
           Pursuant to the Court’s Order Denying Plaintiff’s Request to Proceed
19
     In Forma Pauperis,
20
           IT IS ORDERED AND ADJUDGED that the action is dismissed with
21
     prejudice.
22

23
     DATED: July 7, 2020.
24

25
                                          ____________________________________
26                                               JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
27

28
